Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (A propelling system with variable aerodynamic controls comprising a stator, a rotor, a plurality of propelling units, a control system, each of the plurality of propelling units comprising a blade body, a plurality of photovoltaic panels, the plurality of photovoltaic panels being integrated into the blade body, and the plurality of photovoltaic panels being electrically connected to the aileron power system, as shown in figures 9-10) in the reply filed on August 8, 2022 is acknowledged.

Claims 3-4 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “54” and “55”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in figure 9, “FOREWARD” should be changed to “FORWARD”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 13, lines 3-4, “In alternate embodiments … plurality of propelling units” is an incomplete sentence.
On page 17, line 9, “1and” should be changed to -- 1 and --.

Claim Objections
Claims 5-8 and 14-16 are objected to because of the following informalities: Appropriate correction is required.
In claim 5, the fifth to last line, “actuating” should be changed to -- actuation --.In claim 14, the seventh to last line, “actuating” should be changed to -- actuation --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “aileron actuation mechanism in claims 5, 7, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject2173.05III matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2 and claim  11, the last line, “wing-type” is indefinite. Note that it has been held that “The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase “ZSM-5-type aluminosilicate zeolites” was held to be indefinite because it was unclear what “type” was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).” See also MPEP 2173.05(b)(III)(E).
Claims 9 and 17 contain numerous uses of the acronym “IMU”, but don’t define what the acronym is defined as, rendering the claims indefinite.



Duplicate Claim Warning
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, and 11 (as far as claim 11 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins 2014/0169967 in view of DE 20 2004 006 333 U1.
Wilkins discloses a propelling system with variable aerodynamic controls substantially as claimed, comprising: a stator formed by 105a, 105b, 106; a rotor 100; a plurality of propelling units each shown generally at 102; each of the plurality of propelling units comprising a blade body 102, a shaft channel formed by 640, a spar shaft 213, and at least one aileron assembly 25; the blade body comprising a trailing edge near 26; the rotor being rotatably mounted to the stator; the plurality of propelling units being radially positioned around an unnumbered central rotation axis of the rotor; the rotor being terminally connected to the spar shaft via 140 for each of the plurality of propelling units; the spar shaft for each of the plurality of propelling units being positioned perpendicular to the central rotation axis of the rotor; the shaft channel traversing into the blade body; the shaft channel being positioned perpendicular to the central rotation axis of the rotor; the spar shaft being positioned within the shaft channel; the blade body being rotatably mounted about the spar shaft; the at least one aileron assembly being operatively integrated into the blade body, adjacent to the trailing edge, wherein the at least one aileron assembly is used to adjust the pitch of the blade body (claim 1).
The blade body is a flying wing-type airfoil (claim 4).
The at least one aileron assembly comprises an aileron body shown generally at 25, an aileron fulcrum (the pivot in figure 3a), and an aileron actuation mechanism 23; the aileron body comprising an aileron proximal edge and an aileron distal edge; the aileron body traversing into the blade body from the trailing edge; the aileron body being hingedly mounted to the blade body by the aileron fulcrum; wherein the aileron actuation mechanism is used to change a pitch of the aileron body (claim 5). 
Wilkins also discloses a propelling system with variable aerodynamic controls substantially as claimed, comprising: a stator formed by 105a, 105b, 106; a rotor 100; a plurality of propelling units each shown generally at 102; each of the plurality of propelling units comprising a blade body 102, a shaft channel formed by 640, a spar shaft 213, and at least one aileron assembly 25; the blade body comprising a trailing edge near 26; the rotor being rotatably mounted to the stator; the plurality of propelling units being radially positioned around an unnumbered central rotation axis of the rotor; the rotor being terminally connected to the spar shaft via 140 for each of the plurality of propelling units; the spar shaft for each of the plurality of propelling units being positioned perpendicular to the central rotation axis of the rotor; the shaft channel traversing into the blade body; the shaft channel being positioned perpendicular to the central rotation axis of the rotor; the spar shaft being positioned within the shaft channel; the blade body being rotatably mounted about the spar shaft; the at least one aileron assembly being operatively integrated into the blade body, adjacent to the trailing edge, wherein the at least one aileron assembly is used to adjust the pitch of the blade body; the blade body is a flying wing-type airfoil (claim 11).

However, Wilkins does not disclose a control system being electronically connected to the at least one aileron assembly (claims 1 and 11), and does not disclose a pivot axis of the aileron fulcrum being positioned parallel to the trailing edge; the aileron fulcrum being positioned in between the aileron proximal edge and the aileron distal edge; the aileron proximal edge being positioned within the blade body; the aileron actuating mechanism being operatively coupled to the aileron proximal edge, wherein the aileron actuation mechanism is used to change a pitch of the aileron body; and, the aileron actuation mechanism being communicably coupled to the control system (claim 5).

DE 20 2004 006 333 U1 shows a rotor blade assembly for helicopters, with a rotor blade 2 having an aileron assembly 16, 18 and an actuator 24 which is electrically connected to a control system (not shown; note page 12, the last paragraph of the English machine translation), the aileron assembly comprising an aileron body 18, an aileron fulcrum shown generally at 20, and an aileron actuation mechanism 24; the aileron body comprising an aileron proximal edge (to the left) and an aileron distal edge (to the right); the aileron body traversing into the blade body from the trailing edge; the aileron body being hingedly mounted to the blade body by the aileron fulcrum; a pivot axis A of the aileron fulcrum being positioned parallel to the trailing edge (note page 11, the first paragraph of the English machine translation), the aileron fulcrum being positioned in between the aileron proximal edge and the aileron distal edge; the aileron proximal edge being positioned within the blade body; the aileron actuating mechanism being operatively coupled to the aileron proximal edge, wherein the aileron actuation mechanism is used to change a pitch of the aileron body; and, the aileron actuation mechanism being communicably coupled to the control system. The arrangement is provided for the purpose of providing a simplified design, increased operational reliability, and reduced weight.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the propelling system of Wilkins such that it includes a control system being electronically connected to the at least one aileron assembly, and to replace the aileron assembly with the aileron assembly of DE 20 2004 006 333 U1 such that the aileron assembly comprises an aileron body, an aileron fulcrum, and an aileron actuation mechanism; the aileron body comprising an aileron proximal edge and an aileron distal edge; the aileron body traversing into the blade body from the trailing edge; the aileron body being hingedly mounted to the blade body by the aileron fulcrum; a pivot axis of the aileron fulcrum being positioned parallel to the trailing edge; the aileron fulcrum being positioned in between the aileron proximal edge and the aileron distal edge; the aileron proximal edge being positioned within the blade body; the aileron actuating mechanism being operatively coupled to the aileron proximal edge, wherein the aileron actuation mechanism is used to change a pitch of the aileron body; and, the aileron actuation mechanism being communicably coupled to the control system, as taught by DE 20 2004 006 333 U1, for the purpose of providing a simplified design, increased operational reliability, and reduced weight.

Claims 10 and 18 (as far as claim 18 is definite and understood) are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins 2014/0169967 and DE 20 2004 006 333 U1 as applied to claims 1 and 11, respectively above.
The modified propelling system of Wilkins shows all of the claimed subject matter except for a joystick and a collective pitch actuating lever, the joystick and the collective pitch actuating lever being electronically connected to the control system.

Official Notice is taken that helicopter rotors commonly include a joystick and a collective pitch actuating lever, which are electronically connected to a control system, for the purpose of providing for pitch control by the pilot.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified propelling system of Wilkins such it includes a joystick and a collective pitch actuating lever, the joystick and the collective pitch actuating lever being electronically connected to the control system, for the purpose of providing for pitch control by the pilot.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fink et al. is cited to shows an aileron actuation system using electromagnets.
Young is cited to show a helicopter blade which pivots about a pitch axis and has ailerons.
Altmikus et al. is cited to show a rotary wing aircraft with a bendable aileron.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 6, none of the prior art of record discloses or suggests that the at least one aileron assembly further comprising an inertial measurement unit (IMU) mounted within the blade body, and the IMU being communicably coupled to the control system.

With regard to claim 7, none of the prior art of record discloses or suggests each of the plurality of propelling units further comprising a blade computing device; the aileron actuation mechanism comprising an aileron power system, a first variable magnet array, a second variable magnet array, and at least one permanent magnet; the at least one permanent magnet traversing through the aileron body from the aileron first face to the aileron second face; the at least one permanent magnet being positioned adjacent to the aileron proximal edge; the first variable magnet array, the second variable magnet array, the aileron power system, and the blade computing device being mounted within the blade body; the first variable magnet array and the second variable magnet array being positioned offset from each other; the at least one permanent magnet being positioned in between the first variable magnet array and the second variable magnet array; the aileron power system being electrically connected to the first variable magnet array and the second variable magnet; the blade computing device being electronically connected to the aileron power system; and, the control system being communicably coupled to the blade computing device.

With regard to claim 9, none of the prior art of record discloses or suggests each of the plurality of propelling units comprise a blade computing device and a blade inertial measurement unit (IMU); the blade computing device and the blade IMU being mounted within the blade body; the blade IMU being electronically connected to the blade computing device; and, the blade computing device being communicably coupled to the control system.

With regard to claim 14, none of the prior art of record discloses or suggests the at least one aileron assembly comprising an inertial measurement unit (IMU), the IMU being mounted within the blade body, and the IMU being communicably coupled to the control system.

With regard to claim 17, none of the prior art of record discloses or suggests each of the plurality of propelling units comprise a blade computing device and a blade inertial measurement unit (IMU), the blade computing device and the blade IMU being mounted within the blade body, the blade IMU being electronically connected to the blade computing device, and the blade computing device being communicably coupled to the control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Verdier/Primary Examiner, Art Unit 3745